                  Case 18-10512-KBO              Doc 2629        Filed 06/17/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    ZOHAR III, CORP., et al.,1                                     Case No. 18-10512 (KBO)

                     Debtors.                                      Jointly Administered

                                                                   Ref. Docket No. 2604


        ORDER AUTHORIZING THE FILING OF (I) ZOHAR’S MAY 3 LETTER AND
          (II) RELATED DECLARATIONS IN SUPPORT THEREOF UNDER SEAL

             Upon the motion (the “Motion”)2 of the above-captioned Debtors for entry of an order (this

“Order”), pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018,

and Local Rule 9018-1(d), authorizing the Zohar Funds to file portions of the Sealed Filings under

seal; and publicly viewable redacted versions of the Sealed Filings having been filed in these cases

at Docket Nos. 2601, 2602 and 2603; and it appearing that there is good and sufficient cause for

the relief set forth in this Order; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court being able to issue a

final order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this District is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
             Case 18-10512-KBO          Doc 2629      Filed 06/17/21     Page 2 of 2




under the particular circumstances, and it appearing that no other or further notice need be

provided; and after due deliberation; and sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Zohar Funds are authorized to file those portions of the Sealed Filings that

were redacted in Docket Nos. 2601, 2602 and 2603 (the “Sealed Material”) under seal.

       3.      The Sealed Material shall not be made available to anyone, except to the Court, the

U.S. Trustee, Patriarch, Stila, MBIA and the Zohar III Controlling Class (both individually and as

members of the committee under the settlement agreement in these cases), MB Global (as Zohar

III noteholder), U.S. Bank (in its capacity as Indenture Trustee), Ankura, and Kevin Carey, as well

as each of their respective advisors, and other parties in interest as may be ordered or otherwise

required by the Court or agree to by the Debtors, and all parties receiving the Sealed Material shall

maintain its confidentiality, including in connection with any pleadings filed with this Court.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      The Zohar Funds are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       6.      This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




   Dated: June 17th, 2021                             KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                  2
